DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 7, 2018.  Claims 1 – 24 have been canceled, and claims 25 – 45 have been added.   Thus, claims 25 – 45 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 25 – 45 have been considered but are moot because the arguments do not apply to the new reference(s) used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 – 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “by means of” used throughout the claims is considered ambiguous 
according to U.S. practice. Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 29 – 35, 37, 38, 41, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment 1 of U.S. Patent Application Publication No. 2004/0097851 A1 to Inada et al. (herein after "Inada et al. publication") in view of Embodiment 3 of the Inada et al. publication.
As to claims 25, 38 and 41,
Embodiment 1 of the Inada et al. publication discloses a method and a control device for controlling and activating a plurality of massage units integrated in a vehicle seat, comprising the following steps: 
playing back an acoustic entertainment signal having a dynamic range, by means of a playback device of a vehicle (see Figs. 3 and 6; see ¶103, where “[t[he sound source A is an audio source, including an audio playback device such as a record player, a CD player, an MD player, a MIDI sound source, or a tape deck, a television tuner, a radio, etc.”; see also ¶104 – ¶105 and ¶165, where “the audio signal dynamics . . . varies”); and 
controlling the plurality of massage units based on the acoustic entertainment signal by means of a control device (see ¶103 - ¶105); 
said step of controlling the plurality of massage units comprising: 
converting the acoustic entertainment signal into at least one output signal  (see Figs. 3 and 6; see also ¶103 - ¶105); and 
inputting each of the at least one output signal to an associated massage unit of the plurality of massage units for activating the associated massage unit of the plurality of massage units (see Figs. 3 and 6; see also ¶104 and ¶105). 
Embodiment 1 of the Inada et al. publication, however, does not specifically disclose wherein said step of converting the acoustic entertainment signal into at least one output signal further comprises: 
compressing the dynamic range of the acoustic entertainment signal for dynamic compression of the dynamic range of the acoustic entertainment signal and limiting the dynamic range of the acoustic entertainment signal.
Compression of high dynamic range audio entertainment signals, whether received by an audio system or generated from representative digital or analog storage representative of audio, by systems within a portable entertainment system are known to provide compensation for noise induced hearing changes experienced by the listener.  Embodiment 3 of the Inada et al. publication discloses “[t]he control signals 321 and 322 are compressed in a predetermined ratio, and added to the heads of the audio signals of individual music pieces”. (See Fig. 18(a) and ¶156.)  Such disclosure suggests providing compensation for the noise induced hearing changes experienced by the vehicle user.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Embodiment 1 of the Inada et al. publication to perform the step of converting the acoustic entertainment signal into at least one output signal further comprises: compressing the dynamic range of the acoustic entertainment signal for dynamic compression of the dynamic range of the acoustic entertainment signal and limiting the dynamic range of the acoustic entertainment signal, as suggested by the Embodiment 3 of the Inada et al. publication, in order to provide compensation for the noise induced hearing changes experienced by the vehicle user.



	As to claim 29,
the Inada et al. publication discloses that “the massaging mechanisms 4 and 5 perform predetermined massaging operations . . . the speed of each massaging operation varies according to dynamics of the sound of each musical instrument.” (See ¶128.)(Emphasis added.)  As such, the Inada et al. publication is considered to disclose only some massage units of the plurality of massage units integrated in the seat are activated by means of the output signal based on the acoustic entertainment signal. 

As to claim 30, 
“[t]he control device 13 is configured to control rotation of the respective motors based on various audio sources, thereby achieving various types of massaging operations.”   (See ¶98.)   The Inada et al. publication is considered to disclose amplification and selection of different frequency ranges being provided that are in both cases adapted to the type of acoustic entertainment signal.

As to claims 31 and 32, 
the Inada et al. publication is considered to disclose the acoustic entertainment signal being used as an input variable for the activation, irrespective of an output volume set on the playback device, and the intensity of the massage provided by the massage units or the vibration intensity of the massage Page 3 of 13units being freely set. (See Figs. 3 and 6; see also ¶103 - ¶105). 

	As to claim 33,
	the Inada et al. publication discloses the acoustic entertainment signal being converted into a series of pulses for the activation of the massage units. (See ¶16, where “the waveform of the audio signal is converted into a pulse signal by the differentiating circuit, thereby obtaining a strong-weak massage.”)

	As to claim 34,
	the Inada et al. publication discloses the acoustic entertainment signal being fed into the playback device by means of an audio signal source or a vehicle-internal audio signal source. (See Figs. 3 and 6; see also ¶103 - ¶105)

As to claim 35,
	the Inada et al. publication discloses the massage units being activated so as to vibrate in frequency ranges in which they only bring about noise emissions which are externally imperceptible to persons other than those sitting on the seat in question. (See Figs. 3 and 6; see also ¶103 - ¶105)

As to claim 37,
	the Inada et al. publication discloses a speaker outputs the acoustic entertainment signal in parallel with the activation of the massage units. (See ¶112.)


	As to claim 44,
	the Inada et al. publication is considered to disclose the massage units being configured as unbalance motors or, unbalance step motors, which can be operated in different frequency ranges.  (See ¶100 – ¶101.)

As to claim 45,
the Inada et al. publication is considered to disclose a rectifier element being arranged in the motor supply line or in a connection between the playback device and the control device.  (See ¶100 – ¶101.)

Allowable Subject Matter
Claims 26 – 28, 39 -40 and 42 – 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 [R-07.2015]  VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667